Citation Nr: 1741378	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-09 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for costochondritis, claimed as a heart disability, to include as secondary to a service-connected disability. 

2.  Entitlement to an initial disability rating in excess of 70 percent for major depression. 

3.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disorder, including Baker's cyst. 

4.  Entitlement to a disability rating in excess of 10 percent for a right knee disability, manifested by limitation of motion. 

5.  Entitlement to a disability rating in excess of 20 percent for a right knee disability, manifested by instability.

6.  Entitlement to a total disability rating based upon individual unemployability due to the service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from July 1972 to July 1976.
This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  
In the July 2009 rating decision, the RO, in pertinent part, denied service connection for costochondritis, claimed as a heart disorder.  The RO further granted service connection for a left knee disorder (with an initial 10 percent disability rating, effective October 12, 2007) and for depression (with an initial 30 percent disability rating, effective May 19, 2008), as well as denied increased ratings for right knee instability and right knee painful motion due to arthritis.
In March 2010, the Veteran requested a videoconference hearing at the RO.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2016.
In April 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  Pursuant to the Board's remand, the AOJ obtained Social Security Administration (SSA) records and updated the Veteran's VA treatment records.  He was also afforded a VA examination to determine the current severity of his depression.  As described in further detail below, the Board finds that there has been substantial compliance with these remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In its December 2016 rating decision, the RO increased the rating for the Veteran's service-connected depression to 70 percent, effective May 19, 2008.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The claim for a TDIU was reasonably raised in the context of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also VAOPGCPREC 6-96.  Social security administration (SSA) records received in May 2016 document the Veteran's assertion that he is unable to maintain substantially gainful employment due to his psychiatric and medical conditions.

The issues of entitlement to service connection for costochondritis; an initial disability rating in excess of 10 percent for a left knee disorder, including Baker's cyst; entitlement to a disability rating in excess of 10 percent for a right knee disability, manifested by limitation of motion; entitlement to a disability rating in excess of 20 percent for a right knee disability, manifested by instability; and, entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Throughout the appeal period, the Veteran's major depression has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total occupational or social impairment.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 percent for major depression have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters sent to the Veteran in June 2008 and December 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

As to claims of entitlement to an increased evaluation, as opposed to a higher initial evaluation, "the relevant temporal focus . . . is on the evidence concerning the state of the disability from the period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, at 509 (2007).  This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date. 38 U.S.C.A. § 5110 (b) (2).

Major Depression

DC 9434 is governed by the General Rating Formula for Mental Disorders (formula).  A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with period of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or, inability to establish and maintain effective relationships.  A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9434.  

In April 2009, the Veteran was afforded a VA mental disorders examination.  The Veteran drove to the appointment and arrived on time.  The Veteran reported that his depression began in the mid to late 1990s when his medical conditions worsened and he began to experience significant chronic pain.  His depression worsened in 2005 when his wife passed away.  The VA examiner confirmed the Veteran's diagnosis of major depressive disorder.  The Veteran denied a history of psychiatric hospitalization or suicide attempts.  At the examination, the Veteran's appearance was within the normal limits.  His attire was casual, neat, and appropriate.  His hygiene and grooming were good.  He was fully cooperative and he answered the questions appropriately.  The Veteran maintained eye contact and his speech was relevant, coherent and productive.  There was no evidence of hallucinations, delusions, specific obsession, compulsions, phobias, or ritualistic behaviors.  During the interview, the Veteran's short-term memory and concentration were intact.  The Veteran endorsed occasional disruptions in his focus and concentration as he engaged in daily activities due to sleep deprivation and distress episodes.  The VA examiner summarized that the Veteran had a sustained and moderate low mood state.  The Veteran was pessimistic about the future, but denied suicidal ideation.  He experienced feelings of apathy and resignation, which exacerbated his episodes of decreased energy and decreased motivation.  He had recurring and excessive worry, brooding, and rumination about his current situation.  He had marked trouble enjoying activities and was isolated.  There was severe sleep disturbance.  The Veteran had an adult son that he saw regularly.  The Veteran was assigned a GAF score of 55.  According to the GAF scale in DSM-IV, a GAF score of 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupation or school functioning.

Pursuant to the Board's April 2014 remand, VA afforded the Veteran an examination to assess the severity of his depression in August 2016.  The examiner confirmed the diagnosis of major depressive disorder and found that the Veteran did not have any other mental diagnoses.  The examiner began by opining the Veteran's major depressive disorder caused occupational and social impairment with reduced reliability and productivity.  The Veteran lived with his daughter and granddaughter at the time of the examination.  His quality of family life was good and his personal life was described as poor.  He endorsed feelings of loneliness and despair.  He struggled with ongoing symptoms of anxiety, depression, which were moderate to severe on a daily basis.  These symptoms were exacerbated by poor health and chronic pain.  The Veteran indicated that he kept to himself and had no particular outside interests or involvements of time.  The Veteran spent most of his time watching television and going through his mail.  The Veteran was responsive, alert, and cooperative during the examination.  His manner and speech reflected considerable agitation and irritability.  He reported increased challenges with self-care and mobility.  In spite of this condition, the Veteran continued to be self-sufficient and competent.  He continued to drive.  The Veteran's symptoms included:  depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; speech intermittently illogical; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work life setting; suicidal ideation; impaired impulse control; neglect of personal appearance; and, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  The VA examiner concluded that the Veteran's psychosocial and occupational functioning was significantly impacted and resulted in considerable emotional distress with reduced reliability and productivity.

The Veteran's outpatient treatment records reflect symptoms consistent with those noted in the VA examinations. 

Based on a thorough review of the evidence of record, the Board finds that a disability rating in excess of 70 percent for major depression is not warranted.  The Veteran's symptoms included occupational and social impairment with deficiencies in most areas such as work, family relations, thinking, and mood.  The reports in the April 2009 and August 2016 VA examinations, as well as in VA treatment records over the course of the appeal, show symptoms that are consistent with the criteria of a 70 percent rating, but no higher.  38 C.F.R. § 4.130, DC 9434.

The maximum schedular rating of 100 percent is not warranted in this case because there is no total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of the Veteran hurting himself or others, or intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss.  Id.  Throughout the appeal period, the Veteran has been self-sufficient and able to drive.  He arrived at each VA examination appropriately dressed and interacted with the VA examiners in an alert and cooperative manner.  While the 2016 examiner indicated that he had intermittent inability to perform activities of daily living, as noted in the criteria for a 100 percent rating, the Board finds that his overall symptomatology does not equate in severity, frequency or duration to the level of disability required for a 100 percent rating.  His hygiene issues are addressed as part of his 70 percent evaluation, and he had not demonstrated total social impairment, as the Veteran has enjoyed strong family relationships with his children and grandchildren, and lives with his daughter and granddaughter.  His memory loss is also represented in the 70 percent rating, and has not been noted to be so severe as to cause memory loss of names of relatives, occupation, or the Veteran's own name. The Veteran's symptoms most nearly approximate the level of severity presented in the 70 percent disability rating. Therefore, while the Veteran's symptoms are certainly significant, they do not equate to total social and occupational impairment, nor did they equate in severity, frequency, or duration to the level of the criteria demonstrated by the symptoms of a 100 percent rating - persistent hallucinations and danger to self and others, inappropriate behavior, or disorientation to time or place.  Id.

Because the Veteran's major depression symptoms during this time period more closely approximate the criteria of a 70 percent rating, the Board finds that a rating higher than 70 percent for the time period on appeal is not warranted.  The claim for an initial disability rating in excess of 70 percent for major depression must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An initial disability rating in excess of 70 percent for major depression is denied.


REMAND

Regarding the costochondritis issue, the Veteran's VA treatment records contain numerous notations for chest pain and atypical chest pain.  In August 2016 and March 2017, the VA examiners opined that the Veteran's costochondritis was unrelated to rheumatoid arthritis.  However, the August 2016 VA examiner indicated that pain in the sternoclavicular joint is well documented to be part of having rheumatoid arthritis.  The VA examiner did not render an opinion on whether the Veteran's numerous notations of chest pain and atypical chest pain were due to sternoclavicular joint involvement of the Veteran's service-connected rheumatoid arthritis.  The rationale of both examiners was predicated upon a finding that the Veteran did not have a current disability and that his chest pain had resolved.  As the treatment records indicate chest pain during the appeal period, VA must concede a current disability.  See McClain v. Nicholson, Vet. App. 319 (2007).  Therefore, a remand is warranted to obtain an addendum opinion to determine whether the Veteran's chest pain is due to sternoclavicular joint involvement of the Veteran's service-connected rheumatoid arthritis.

Regarding the increased rating claims, since the case was last before the Board, the United States Court of Appeals for Veterans Claims (Court) provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in August 2016 and the examinations dated prior to this date do not adequately address this recent case law.  Accordingly, a new VA examination is needed before the increased rating claims can be addressed on the merits.  Id.

Finally, regarding the TDIU claim, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim currently on appeal.  

2.  Update VA treatment records from all VA Medical Centers where the Veteran has received treatment, from the date last available in the electronic record to the present.

3.  The AOJ should refer the case to the VA examiner who conducted the August 2016 VA examination, or another suitable examiner, if that individual is not available.  The claims folder must be made available to the examiner.  The examiner should then provide an addendum opinion, responding to the following question:

The VA examiner is advised that, for legal purposes, the Veteran is presumed to currently have atypical chest pain, chest pain not otherwise specified, and costochondritis.

Is it at least as likely as not (50 percent or greater probability) that the Veteran's atypical chest pain, chest pain not otherwise specified, and costochondritis were caused or aggravated beyond their natural progression by the service-connected rheumatoid arthritis?

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  If further examination is necessary in order to provide an opinion, such should be scheduled.

4.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to ascertain the severity of the service-connected bilateral knee disabilities.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected bilateral knee disabilities are worse than shown on some prior examinations.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the bilateral knees.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  Provide the Veteran with an appropriate VA examination with respect to his TDIU claim.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account the Veteran's education, training, and work history.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

6. After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

7.  After the above development has been completed, readjudicate the Veteran's claims.  If any benefit remains denied, issue the Veteran and his representative a supplemental statement of the case, which also addresses the Veteran's TDIU claim.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


